J-A13014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CLAIRE A. RISOLDI

                            Appellant                  No. 1864 EDA 2016


             Appeal from the Judgment of Sentence June 10, 2016
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-MD-0001604-2016
                           CP-09-MD-0001605-2016


BEFORE: LAZARUS, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED JULY 17, 2017

        Claire Risoldi appeals from the judgment of sentence, entered in the

Court of Common Pleas of Bucks County, following her conviction for indirect

criminal contempt. 42 Pa.C.S. § 4132. After review, we affirm.

        The trial court summarized the factual history of this case as follows:

        On October 22, 2013, a fire destroyed the residence known as
        []Clairemont[] which was the home of [Risoldi], her since[-
        ]deceased husband, her son and daughter-in-law. As this was
        the third fire in less than five years, an investigation was begun.
        Due to the alleged prominence of defendant and her family in
        Bucks County politics, the District Attorney of Bucks County
        requested that the Attorney General’s office [(“AG”)], handle the
        case. While the AG was presenting its case to the 35th Statewide
        Investigating Grand Jury, defendant and other defendants not
        listed in this caption were pursuing civil claims against the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A13014-17


     insurer of []Clairemont[], AIG, for refusing to pay damages
     pursuant to the coverage policies in place at the time of the fire.

     The AG presented to the grand jury evidence that [Risoldi] had,
     among other things, engaged in conduct that constituted witness
     intimidation.   The AG asserted that she intimidated AIG’s
     representative, Mr. O’Keefe, on August 14, 2014[,] when there
     was a meeting at a bank to look at jewelry. The AG also
     presented evidence to the grand jury that [Risoldi] had engaged
     in conduct that would constitute witness intimidation of [another
     witness] Tina Mazaheri, Esquire.

     The grand      jury returned a presentment that recommended
     [Risoldi] be   charged with witness intimidation of [O’Keefe] and
     [Mazaheri].     Following a preliminary hearing, [Risoldi] was held
     for court on   those charges.

     The AG believed that [Risoldi] was aware that it was presenting
     its case against her to the grand jury[,] and that she was trying
     to influence the testimony of [O’Keefe] and [Mazaheri] before
     the grand jury. [Risoldi] has attended all court proceedings and
     I speak loud enough that only the hearing impaired would miss
     what I say. At my first meeting with the parties and their
     counsel I stated:

           [I]ntimidation, from this moment forward – I’m old
           school. Old school to me means that we conduct
           ourselves professionally.    It means that counsel
           control their clients. It means that counsel for the
           Attorney General control police officers, etcetera.

           Cases in my view are tried in courtrooms. They are
           not tried in the press. And if there is anything that
           smacks of witness intimidation from this point
           forward, I assure you, it will be dealt with very
           swiftly and, if established, very severely.

                                 *     *     *

     When one of the AG’s investigators went to interview a witness,
     Mr. Foris, it was learned that [Risoldi] and her investigator had
     both contacted [Foris]. The AG charged them with witness
     intimidation. I conducted the preliminary hearing and held her
     for court on that charge. I did not grant the AG’s request to

                                     -2-
J-A13014-17


     revoke and/or increase her bail despite the admonition I had
     stated on March 2, 2015.

                              *     *     *

     In January of 2016, the AG became aware that [Risoldi] had
     contacted a witness, Ms. Greenberg. The AG filed another
     motion to revoke [Risoldi’s] bail and a hearing was held on
     February 8, 2016. During the hearing it became evident that
     [Risoldi] was the beneficiary of the AG being unable to establish
     that she was aware that [Greenberg] was a potential witness at
     the time of contact. . . . I did not want her to again be the
     beneficiary of any misunderstanding as to who was covered by
     the term “witness” or what would constituted “contact.” In the
     following comments, I set forth what I believed would clarify
     improper contact:

          THE COURT: While we are mulling over what we did
          or did not get, Mr. Connolly, I have the statute in
          front of me. Tell me what section of the statute
          [Risoldi’s] contact violated. Clearly, she violated
          the spirit of what the Court intended, and that
          might be more properly viewed under a
          contempt analysis than it is under a statutory
          analysis.

          Believe me, I’m looking to help you, but when I look
          at [Section 4952], I’m very hard pressed to find
          where the conduct crosses the line based on the
          averments of the petition.

                                   and

          THE COURT: But what about the contempt? Mr.
          McMahon, I, to some extent, feel sorry for you,
          trying to control someone who apparently is
          uncontrollable. What’s your answer? The clear
          intent of the court was no contact.

          Mr. McMahon: I agree with that, and the clear
          intent of her attorney was no contact also, so
          it’s not – it was a multi-layered communication.

                                   and

                                   -3-
J-A13014-17



            THE COURT: So that going forward, any contact
            by any means known or that might become
            known to Ms. Risoldi’s fertile mind will result in
            a contempt proceeding and, of course, you will
            remind her that contempt is punishable by jail and
            that she just might find herself awaiting trial sitting
            in the Bucks County Prison.

            Mr. McMahon:      Judge, I think that that is an
            agreeable situation, and to say that what you
            have just said, obviously in her earshot, is not
            something I have not said within her earshot,
            would also be agreeable.

                   It is of no help to anybody, myself included, to
            have anybody going out and talking to any witnesses
            at all. I have explained that to her, and I think we
            now know that when we say anybody that is even
            mentioned in the discovery, whether they be the
            friend of a person mentioned in discovery, whether
            they be anybody related to somebody mentioned in
            the discovery would all be included in that
            prohibited-to-speak-to list going forward.

                  I would totally agree that, and, in fact, it would
            be fair that if, in fact, she does speak to one of those
            people from this day forward, I don’t think I would
            even file a response.

            In April[] 2016, the AG learned that [Risoldi] was having
      subpoenas served on witnesses for her upcoming trial. Her
      action prompted the AG to file this motion to hold her in
      contempt. A hearing was held on June 10, 2016 and I found her
      to be in contempt and imposed a jail sentence prompting this
      appeal.

Trial Court Opinion, 11/15/2016, at 1-4 (internal citations omitted)

(emphasis in the original).

      On June 10, 2016, the lower court found Risoldi guilty of indirect

criminal contempt and sentenced her to thirty days’ incarceration


                                     -4-
J-A13014-17



pursuant to 42 Pa.C.S. § 4136(b). On June 14, 2016, Risoldi filed a

timely notice of appeal.    On August 9, Risoldi filed a court ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. On appeal, Risoldi raises the following issue for our review:

      Whether [Risoldi] did not violate the order of court and record of
      order and the record of contempt proceedings shows no such
      violation no contempt as a matter of law. The evidence is
      insufficient as a matter of law to sustain the charge of criminal
      contempt. The evidence clearly shows that the defendant never
      had any contact with any witnesses that were prohibited in [the
      Honorable Thomas G. Gavin’s] Order?

Brief of Appellant, at 5.

      The following standard of review guides this Court when

presented with a challenge to the sufficiency of the evidence:

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

      The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Accordingly, the fact that the evidence
      establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most


                                    -5-
J-A13014-17


      favorable to the Commonwealth, demonstrates the respective
      elements of a defendant’s crimes beyond a reasonable doubt,
      the appellant's convictions will be upheld.

Commonwealth v. Pettyjohn, 64 A.3d 1072, 1074-75 (Pa. Super.

2013) (internal citations omitted).

      Section 4132 provides, in relevant part:

      § 4132.    Attachment and summary punishment for
      contempts.

            The power of the several courts of this Commonwealth to
      issue attachments and to impose summary punishment for
      contempts of this court shall be restricted to the following cases:

                                      *         *   *

            (2) Disobedience or neglect by officers, parties, jurors or
      witnesses of or to the lawful process of the court.

41 Pa.C.S.A. § 4132(2).     The charge of indirect criminal contempt

consists of a claim that a violation of an order or decree of the Court

occurred outside the presence of the court. See Commonwealth v.

Ashton, 824 A.2d 1198 (Pa. Super. 2003). To prove indirect criminal

contempt, evidence must be sufficient to establish the following: (1)

the order in question must be definite, clear, specific, and leave no

doubt or uncertainty in mind of person to whom it was addressed of

conduct prohibited; (2) the contemnor must have had notice of specific

order or decree; (3) the act constituting violation must have been

volitional; and (4) the contemnor must have acted with wrongful

intent.   See id.   The minimum intent required to prove criminal

contempt is a volitional act done by one who knows or should


                                          -6-
J-A13014-17



reasonably be aware that her conduct is wrongful. Commonwealth

v. Debose, 833 A.2d 147, 149 (Pa. Super. 2003).            However, this

Court has established that direct intent is not necessary where a

reckless disregard for the directions of the court can be proven. Id.

      The record indicates Judge Gavin’s order was definite, clear and

specific and left no doubt or uncertainty in the mind of either Risoldi or

her counsel.   On February 8, 2016, during a hearing related to the

Commonwealth’s motion to revoke bail based on witness intimidation,

Judge Gavin stated the following: “Any contact by any means known

or that might become known to [Risoldi’s] fertile mind will result in a

contempt proceeding, and you will remind her that contempt is

punishable by jail and she just might find herself awaiting trial sitting

in the Buck County Prison.” N.T. Hearing, 2/8/16, at 59. The lower

court’s directive was unambiguous; Risoldi was present in the

courtroom during the hearing and her counsel acknowledged on the

record an understanding of the order.      Commonwealth v. Brown,

622 A.2d 946 (Pa. Super. 1993) (in order to be guilty of criminal

contempt contemnor must have notice of specific order).

      Despite the lower court’s directive, Risoldi, personally and

without the assistance of Attorney McMahon, proceeded to have a

series of subpoenas served on the following parties: (1) Buckingham

Township Police Department, (2) the Bucks County District Attorney’s

Office, (3) AIG/Chartis Insurance Company, (4) AIG/Chartis’ insurance

                                     -7-
J-A13014-17



defense counsel, (5) the Buckingham Township Fire Marshall’s office,

(6) the Midway Volunteer Fire Company, (7) the Lingohocken

Volunteer Fire Company, (8) the lead Office of the Attorney General

(“OAG”) prosecutor David Augenbraun, and (9) the records custodian

for the OAG.1 N.T. Trial, 6/10/16, at 12. Risoldi does not contest that

she personally participated in the preparation and serving of the

subpoenas.2 Moreover, Risoldi’ counsel, Attorney McMahon, informed

the OAG that the subpoenas were illegitimate. N.T. Trial, 6/10/16, at

17.

       Upon review, we can discern no abuse of the lower court’s

discretion in finding Risoldi to have been in indirect criminal contempt

of the court. Commonwealth v. Padilla, 885 A.2d 994 (Pa. Super.

2005) (once trial court has made finding of indirect criminal contempt,
____________________________________________


1
   The Commonwealth avers that the subpoenas were intimidating in nature,
including one that included the following language:

       Personnel file of J.R. Landis (who, after years of seeking a
       promotion but not getting it, was promoted between his two
       times testifying at the Grand Jury in our case, remember that he
       was promoted by Steve Daniels, the police chief and 60+ year
       veteran of the Midway Fire Department).

N.T. Trial, 6/10/16, at 14-15.
2
    Risoldi avers that there is insufficient evidence that she served the
subpoenas in bad faith. See Holt v. Virginia, 381 U.S. 131 (1965); In re
Zalkind, 872 F.2d 1 (1989). This argument is unavailing. Risoldi acted with
reckless disregard of the directions of the court when she subpoenaed the
aforementioned parties. Dubose, supra.



                                           -8-
J-A13014-17



Superior Court will not disturb its decision absent abuse of discretion).

Ashton, supra.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2017




                                     -9-